Citation Nr: 1119187	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-23 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under chapter 35, title 38, United States Code, have been met.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

According to the Regional Office, the Veteran had active military service from January 1966 to December 1969.  The appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2009, the appellant was afforded a hearing before the undersigned Acting Veterans Law Judge, a transcript of which is of record.


FINDINGS OF FACT

1.  The Veteran was awarded a permanent and total disability rating effective March 10, 2008.  

2.  In May 2003, the appellant reached her 26th birthday.  


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under chapter 35, title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the eligibility criteria for DEA benefits have been met.  She essentially argues that the Veteran's permanent and total disability rating is based on his service-connected asbestosis, and that the latency period for this disease can be many years, such that she should be considered to have met the applicable criteria prior to reaching her 26th birthday.  

The record indicates that the Veteran has been awarded a permanent and total disability rating, with an effective date of March 10, 2008.  This was on account of service-connected asbestos-related interstitial lung disease, evaluated as totally (100 percent) disabling.  "Basic" DEA eligibility was also indicated at that time.

In February 2009, the appellant filed an application for DEA benefits.  She reported that she was a child of the Veteran, and indicated that her date of birth was in May 1977.  

In March 2009, the RO denied her claim, after finding that the eligibility criteria for DEA benefits had not been met.  Specifically, the RO determined that the appellant turned 26 years of age before the effective date for the Veteran's permanent and total disability rating.  See 38 C.F.R. § 21.3040(c) (2010).  

For the purposes of educational assistance under chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2010).

Eligibility for chapter 35 benefits requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  

The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached her 26th birthday in May 2003, prior to the currently assigned March 2008 effective date for the Veteran's permanent and total service-connected disability rating.  Accordingly, the appellant is simply not eligible for chapter 35 educational assistance and the claim must be denied.  

In addition, the appellant has not shown, nor is the Board aware of any basis to exempt her from application of this regulation.  For example, under 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c)).

The beginning date for eligibility for benefits may be tolled if the effective date of the finding of permanent and total disability is prior to the child's 18th birthday, but the veteran does not receive notice of this rating until after the child becomes 18.  38 C.F.R. § 21.3041(a)(2)(i).  That is not the case here.  

Also, the beginning date may be extended if the permanent and total disability rating is assigned after the child reaches 18, but before the child turns 26 years of age.  38 C.F.R. § 21.3041(a)(2)(ii).  That also is not the case here.

In summary, the appellant turned 26 years old prior to the effective date for the Veteran's permanent and total disability rating, and neither of these exceptions to toll the basic beginning date for eligibility for educational assistance are applicable.  The Board is bound by the law and has no authority to grant benefits on any other equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); 38 C.F.R. § 21.3041; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The regulatory criteria and legal precedent governing eligibility for the receipt of chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101 (2010).  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  But this case does not involve a claim for benefits under 38 U.S.C.A., chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A., chapter 35, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a chapter 51 claim for benefits).  Since this is a matter under chapter 35, the VCAA provisions are not applicable to this appeal.  In addition, on an alternative basis, the VCAA is not applicable as the Board has found that the law, and not the evidence, is dispositive of the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002); Smith v. Gober, 14 Vet. App. 227 (2002).  Therefore, the Board finds that no further action is necessary under the VCAA.  


ORDER

Eligibility for DEA benefits under chapter 35, title 38, United States Code, is denied.    



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


